Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose upper and lower side steel sheet cooling bars with spray nozzle cooling systems that extend transversely to the sheet and are positioned between two table rollers; wherein each spray nozzle cooling system comprises a row of full cone nozzles arranged centrally and a row of full jet nozzles positioned on both sides of the row of full cone nozzles, each nozzle in the rows of full jet nozzles and full cone nozzles being individually controlled, the rows of full cone nozzles and full jet nozzles being configured to provide a variable cooling rate of the steel sheet.  
The prior art to Serizawa et al. (9,085,810) teaches full cone nozzles (Fig. 5a) and full jet nozzles (Fig. 5b) with the nozzles being used in combination of rows (Fig. 8; col. 15, lines 61-65) and Degner et al. (DE19854675) teaches individually controlled nozzles positioned across a width of the strip but the prior art does not teach the nozzle configuration as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD T TOLAN/           Primary Examiner, Art Unit 3725